Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
The Specification statse the phrase “Taminoto coefficient” in paragraph [0099] which appears to be a typographical error.
Appropriate correction is required.

Claim Objections
3.	Claims 10 and 19 are objected to because of the following informalities:  
In particular, Claims 10 and 19 recite the limitation “Taminoto coefficient” which appears to be a typographical error thus which would be better as “Tanimoto coefficient”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



(Step 1) The claim 1-16 recite a system comprising a computing device including a processor in communication with a memory device, and therefore is a machine, which is a statutory category of invention.  The claims 17-19 recite steps or acts including updating the model to include the set of calibrated parameters; thus, the claims are to a process, which is one of the statutory categories of invention; the claims 20 recites a non-transitory computer-readable storage media which is a statutory category of invention.
(Step 2A – Prong One)  The claims 1, 17 and 20 recite:
filter the plurality of events to generate a plurality of unique events  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, i. e. Kalman filtering as described in the paragraph [0066]); 
sequentially analyze the plurality of unique events to determine a set of calibrated parameters for the model  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, i. e. nonlinear least squares approach as described in the paragraph [0066]); and 
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements a “system” comprising “a computing device” including “processor” and “memory  1, 17 and 20) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)); the limitation “update the model to include the set of calibrated parameters (Claim 1, 17 and 20), which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data output (see MPEP 2106.05(g)). 
Further the additional elements “power system” (Claim 1 and 16-17), “a device” (Claim 1, 15-17 and 20), “model” (Claim 1, 11-12, 16-18, and 20), “dynamic features include….” (Claim 8), “dynamic features from a time series of active power, reactive power, voltage and frequency” (Claim 9), and “sensor data associated with the device” (Claim 15), which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (see MPEP 2106.05(g)). 
These additional elements do not integrate sequential power system model calibration into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0090]-[0092]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).


	Further dependent claims 2-16 and 18-19 recite:
2. The system in accordance with claim 1, wherein the at least one processor is further programmed to: 
execute the model based on one or more events of the plurality of events to generate one or more results (insignificant extra-solution activity – data gathering); and 
identify one or more sensitive parameters based on the one or more results (mathematical concepts). 
3. The system in accordance with claim 2, wherein the at least one processor is further programmed to: perform a Bayesian optimization on the one or more sensitive parameters to determine updated values for the one or more sensitive parameters (mathematical concepts). 

determine the updated values for the one or more sensitive parameters based on a nonlinear optimization, wherein an objective function of the nonlinear optimization includes a first term and a second term (mathematical concepts); 
calculate the first term as the residual between a simulated response based on the set of calibrated parameters and a measured response (mathematical concepts); and 
calculate the second term as a quadratic penalty term for deviations of parameters from one or more previous estimates, wherein one or more weights for the quadratic penalty are derived from a Bayesian argument (mathematical concepts). 
5. The system in accordance with claim 4, wherein the at least one processor is further programmed to derive the quadratic penalty based on a covariance matrix of previous estimated parameters (mathematical concepts). 
6. The system in accordance with claim 1, wherein the at least one processor is further programmed to code each of the plurality of events based on one or more dynamic features of the corresponding event (insignificant extra-solution activity – data gathering). 
7. The system in accordance with claim 6, wherein the plurality of events are each coded into a bit-string (insignificant extra-solution activity). 

9. The system in accordance with claim 6, wherein the at least one processor is further programed to extract the one or more dynamic features from a time series of active power, reactive power, voltage and frequency of the corresponding event (insignificant extra-solution activity – data gathering). 
10. The system in accordance with claim 6, wherein the at least one processor is further programmed to: 
code each of the plurality of events as a binary vector  (insignificant extra-solution activity – data gathering); 
compare the plurality of binary vectors using the Taminoto coefficient (mathematical concepts); 
discard similar subsequent events based on a similarity threshold; and generate the plurality of unique events based on at least one remaining event (mathematical concepts). 
11. The system in accordance with claim 1, wherein the plurality of unique events includes a first event and a second event, wherein the model includes a first set of parameters, and where the at least one processor is further programed to: 

analyze the first set of results to generate a second set of parameters (mathematical concepts); 
execute the model using the second set of parameters and the second event to generate a second set of results (insignificant extra-solution activity – data gathering); and 
analyze the second set of results to generate a third set of parameters (mathematical concepts). 

12. The system in accordance with claim 11, wherein the plurality of unique events includes a third event, and where the at least one processor is further programmed to: 
execute the model using the third set of parameters and the third event to generate a third set of results (insignificant extra-solution activity – data gathering); and 
analyze the third set of results to generate a fourth set of parameters (mathematical concepts). 
13. The system in accordance with claim 12, wherein the at least one processor is further programmed to compare the first set of results, the second set of results, and the third set of results to determine the set of calibrated parameters (mathematical concepts). 
14. The system in accordance with claim 13, wherein each set of results includes residual error between a simulated response and a measured response, wherein the at least one processor is further programmed to compare the plurality of residual errors to select the set of calibrated 
15. The system in accordance with claim 1, wherein the plurality of events include sensor data associated with the device during the corresponding event (insignificant extra-solution activity – data gathering). 
16. The system in accordance with claim 1, wherein the device includes a power system  (insignificant extra-solution activity – data gathering) and the model simulates behavior of the power system  (mathematical concepts).

18. The method in accordance with claim 17 further comprising: 
executing the model based on one or more events of the plurality of events to generate one or more results (insignificant extra-solution activity– data gathering); 
identifying one or more sensitive parameters based on the one or more results (mathematical concepts); and
 performing a Bayesian optimization on the one or more sensitive parameters to determine updated values for the one or more sensitive parameters  (mathematical concepts). 
19. The method in accordance with claim 17 further comprising: 
coding each of the plurality of events based on one or more dynamic features of the corresponding event, wherein the plurality of events are each coded into a binary vector (insignificant extra-solution activity– data gathering); 

discarding similar subsequent events based on a similarity threshold; and generating the plurality of unique events based on at least one remaining event  (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

5.	Claims 1-3, 6, 8-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Calibrating Parameters of Power System Stability Models Using Advanced Ensemble Kalman Filter”) further in view of Meagher et al. (Pub. No. US 2012/0191440 A1).
As per Claims 1, 17 and 20, Huang et al. teaches a system for sequential power system model calibration … (Abstract, Introduction, section III “a power plant model validation (PPMV) tool”. “ A PPMV tool l was developed in Visual Basic…links to commercial software packages including GE PSLF and Siemens PSS/E for dynamic simulations with the event playback function.”): 
store a model of a device, wherein the model includes a plurality of parameters (section II-B. “
    PNG
    media_image1.png
    136
    348
    media_image1.png
    Greyscale
”, Fig. 1 “Stability Models” 
    PNG
    media_image2.png
    100
    273
    media_image2.png
    Greyscale
); 

    PNG
    media_image2.png
    100
    273
    media_image2.png
    Greyscale
); 
filter the plurality of events to generate a plurality of unique events ( section II-B., Fig. 1 “Bad Events Selected” 
    PNG
    media_image3.png
    157
    295
    media_image3.png
    Greyscale
); 
sequentially analyze the plurality of unique events to determine a set of calibrated parameters for the model (section II-C & D. ”, Fig. 1 
    PNG
    media_image4.png
    155
    278
    media_image4.png
    Greyscale
); and 
update the model to include the current updated set of calibration values (Fig. 1 
    PNG
    media_image5.png
    30
    284
    media_image5.png
    Greyscale
, “Calibrated Stability Models”). 

Meagher et al. teaches system and method for performing power analytics on a microgrid (Abstract) that includes a computing device including at least one processor in communication with at least one memory device ([0295], [0298]), wherein the at least one processor ([0295], [0298]) is programmed to: store a model of a device, wherein the model includes a plurality of parameters ([0063]-[0064]); and update the model to include the current updated set of calibration values ([0090], [0100]).
Huang et al. and Meagher et al. are analogous art because they are both related to a power system modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Meagher et al. into Huang et al.’s invention to provide an enhanced model calibration (Meagher et al.: [0068]).

As per Claims 2 and 18, Huang et al. teaches execute the model based on one or more events of the plurality of events to generate one or more results (section II-B“ The outputs z(t) (including active and reactive power) of the power plant via dynamic simulation with play-in signals u(t) are then compared against the corresponding PMU measurements to identify model at each time step during a dynamic simulation”: Output (z(t)) at each time step); and 
identify one or more sensitive parameters based on the one or more results (section II-C “
    PNG
    media_image6.png
    253
    358
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    149
    362
    media_image7.png
    Greyscale
, Fig. 1 
    PNG
    media_image8.png
    53
    273
    media_image8.png
    Greyscale
). 
As per Claims 3 and 18, Huang et al. teaches perform a Bayesian optimization on the one or more sensitive parameters to determine updated values for the one or more sensitive 
    PNG
    media_image9.png
    45
    274
    media_image9.png
    Greyscale
). 

As per Claim 6, Huang et al. teaches to code each of the plurality of events based on one or more dynamic features of the corresponding event (section II-B“ The outputs z(t) (including active and reactive power) of the power plant via dynamic simulation with play-in signals u(t) are then compared against the corresponding PMU measurements to identify model deficiency. The idea of using play-in signals is to replace the simulated bus voltage magnitude and phase angle (or frequency) with the corresponding PMU measurements at point of connection (POC), at each time step during a dynamic simulation”, “SOFTWARE IMPLEMENTATION” section III “a power plant model validation (PPMV) tool”. “ A PPMV tool l was developed in Visual Basic…links to commercial software packages including GE PSLF and Siemens PSS/E for dynamic simulations with the event playback function.”). 
As per Claim 8, Huang et al. teaches wherein the one or more dynamic features include one or more of peak value, bottom value, overshoot percentage, a rising time, a settling time, a phase shift, a damping ratio, an energy function, and a cumulative deviation in energy, Fourier transformation spectrum information, principal component (section II-C “A generator unit usually consists of four components: synchronous machine, exciter, governor, and PSS, with more than 50 parameters in total. ”), and steady state gain of the corresponding event (Fig. 3 “the Kalman gain k”). 
As per Claim 9, Huang et al. teaches wherein the a…further programed to extract the one or more dynamic features from a time series of active power, reactive power (section II-B, k”), voltage and frequency of the corresponding event (section II-B, “using play-in signals is to replace the simulated bus voltage magnitude and phase angle (or frequency) with the corresponding PMU measurements at point of connection (POC), at each time step during a dynamic simulation” ). 
As per Claim 11, Huang et al. teaches wherein the plurality of unique events includes a first event and a second event, wherein the model includes a first set of parameters (Fig. 3), and …
execute the model using the first set of parameters and the first event to generate a first set of results (section II-A “If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections.”, section II-B, 
    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”  ); 

    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”  “The trajectory-sensitivity–based algorithm described in Section II-C is implemented in PPMV that can effectively assist engineers in selecting parameters with high sensitivity”); 
execute the model using the second set of parameters and the second event to generate a second set of results   (section II-A “If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the 
    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”  ); and 
analyze the second set of results to generate a third set of parameters   (section II-A “If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections.”, section II-B, 
    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”  “The trajectory-sensitivity–based algorithm described in Section II-C is implemented in PPMV that can effectively assist engineers in selecting parameters with high sensitivity” ). 

execute the model using the third set of parameters and the third event to generate a third set of results  (section II-A “If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections.”, section II-B, 
    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”   ); and 
analyze the third set of results to generate a fourth set of parameters  (section II-A “If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections.”, section II-B, 
    PNG
    media_image10.png
    64
    346
    media_image10.png
    Greyscale
 , Fig. 3 section III“ 
    PNG
    media_image11.png
    196
    358
    media_image11.png
    Greyscale
”  “The trajectory-sensitivity–based algorithm described in Section II-C is implemented in PPMV that can effectively assist engineers in selecting parameters with high sensitivity”). 
As per Claim 13, Huang et al. teaches wherein the … is further programmed to compare the first set of results, the second set of results, and the third set of results to determine the set of calibrated parameters (Fig. 1, section II-A “ With the calibrated parameters, it is necessary to launch more model validation studies using different event information to ensure the correctness and robustness of the parameter set. If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections”). 
As per Claim 14, Huang et al. teaches wherein each set of results includes residual error between a simulated response and a measured response (see table III, Fig. 6 and 7, section V –A & B,  “Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effectiveness of the proposed EnKF algorithm is verified again,   “With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values. From the calibration results in Table II, it is observed that the EnKF algorithm is very robust in recognizing correct parameters with high sensitivities (“distractors”) when calibrating truly problematic parameters. The distractors include Ld , A1 , and T6 for the hydro plant, showing less than 5% difference before and after calibration. In other words, including a few accurate parameters as candidates in the EnKF calibration process has negligible impact on the calibration performance. This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters”,  
    PNG
    media_image12.png
    492
    364
    media_image12.png
    Greyscale
. 
Further as per Claim 2-3, 6, 9, and 11-14, Huang et al. fails to teach explicitly that a processor is used.
Meagher et al. teaches system and method for performing power analytics on a microgrid (Abstract) that includes a computing device including at least one processor in communication with at least one memory device ([0295], [0298]) and the at least one processor ([0295], [0298]).
 
As per Claim 15, Huang et al. teaches wherein the plurality of events include sensor data associated with the device during the corresponding event (Fig. 2 “the actual PMU 
As per Claim 16, Huang et al. teaches wherein the device includes a power system and the model simulates behavior of the power system (Title, Fig. 1 section II-B “a sub-system model and simulates the model’s dynamic response for a rigorous comparison with measured response, … Power system dynamics can be represented generally using differential algebraic equations”).

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Calibrating Parameters of Power System Stability Models Using Advanced Ensemble Kalman Filter”), in view of Meagher et al. (Pub. No. US 2012/0191440 A1), and further in view of Rosenthal et al. (“Ensemble Kalman Filter for Dynamic State Estimation of Power Grids Stochastically Driven by Time-Correlated Mechanical Input Power”).
Huang et al. as modified by Meagher et al. teaches most all the instant invention as applied to claims 1-3, 6, 8-9, 11-18, and 20 above.
As per Claim 4, Huang et al. as modified by Meagher et al. teaches wherein to perform the Bayesian optimization (Huang et al.: section II-D) the at least one processor (Meagher et al.: [0295], [0298]) is further programmed to: 
determine the updated values for the one or more sensitive parameters based on a nonlinear optimization (Huang et al.: section II-D).  
Huang et al. as modified by Meagher et al. fails to teach explicitly wherein an objective function of the nonlinear optimization includes a first term and a second term, 

calculate the second term as a quadratic penalty term for deviations of parameters from one or more previous estimates, wherein one or more weights for the quadratic penalty are derived from a Bayesian argument. 
Rosenthal et al. teaches wherein an objective function of the nonlinear optimization includes a first term and a second term (section III-A), 
calculate the first term as the residual between a simulated response based on the set of calibrated parameters and a measured response (section III-A); and 
calculate the second term as a quadratic penalty term for deviations of parameters from one or more previous estimates (section III-A), wherein one or more weights for the quadratic penalty are derived from a Bayesian argument (section III-A). 
Huang et al., Meagher et al. and Rosenthal et al. are analogous art because they are all related to a power system modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Rosenthal et al. into Huang et al. as modified by Meagher et al.’s invention to provide an enhanced model calibration (Meagher et al.: [0068]). Further Rosenthal et al. teaches an accurate state and parameter estimation of power grid system quadratic penalty functional optimization (section III).

Huang et al. as modified by Meagher et al. fails to teach explicitly wherein the at least one processor is further programmed to derive the quadratic penalty based on a covariance matrix of previous estimated parameters. 
Rosenthal et al. teaches wherein the at least one processor is further programmed to derive the quadratic penalty based on a covariance matrix of previous estimated parameters (section III-A). 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Calibrating Parameters of Power System Stability Models Using Advanced Ensemble Kalman Filter”), in view of Meagher et al. (Pub. No. US 2012/0191440 A1), further in view of Krasser et al. (US 20180197089 A1).
Huang et al. as modified by Meagher et al. teaches most all the instant invention as applied to claims 1-3, 6, 8-9, 11-18, and 20 above.
As per Claim 7, Huang et al. as modified by Meagher et al. fails to teach explicitly wherein the plurality of events are each coded into a bit-string. 
Krasser et al. teaches wherein the plurality of events are each coded into a bit-string ([0129]-[0130]).
Huang et al., Meagher et al. and Krasser et al. are analogous art because they are all related to a modeling.
.

8.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Calibrating Parameters of Power System Stability Models Using Advanced Ensemble Kalman Filter”), in view of Meagher et al. (Pub. No. US 2012/0191440 A1), further in view of Krasser et al. (US 20180197089 A1) and Kryszkiewicz (“Bounds on Lengths of Real Valued Vectors Similar with Regard to the Tanimoto Similarity”).
Huang et al. as modified by Meagher et al. teaches most all the instant invention as applied to claims 1-3, 6, 8-9, 11-18, and 20 above.
As per Claims 10 and 19, Huang et al. as modified by Meagher et al. teaches (Claim 10) wherein the at least one processor (Meagher et al.: [0295], [0298]) is further programmed and  during a dynamic simulation”, “SOFTWARE IMPLEMENTATION” section III “a power plant model validation (PPMV) tool”. “ A PPMV tool l was developed in Visual Basic…links to commercial software packages including GE PSLF and Siemens PSS/E for dynamic simulations with the event playback function.”).
As per Claims 10 and 19, Huang et al. as modified by Meagher et al. fails to teach explicitly code each of the plurality of events as a binary vector; 
compare the plurality of binary vectors using the Taminoto coefficient; 
discard similar subsequent events based on a similarity threshold; and 
generate the plurality of unique events based on at least one remaining event. 
Krasser et al. teaches code each of the plurality of events as a binary vector ([0079]-[0081], [0129]-[0130]); 
Huang et al., Meagher et al. and Krasser et al. are analogous art because they are all related to a modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Krasser et al. into Huang et al. as modified by Meagher et al.’s 
Further Kryszkiewicz teaches compare the plurality of binary vectors using the Taminoto coefficient (section 2-5 “the Tanimoto measure for binary vectors”); 
discard similar subsequent events based on a similarity threshold (section 2-5: valid bound for an “range of threshold value of ε”); and 
generate the plurality of unique events based on at least one remaining event (Abstract, section 2-5). 	Further Huang et al. and modified by Meagher et al. and Krasser et al. and Kryszkiewicz are analogous art because they are all related to a modeling. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Kryszkiewicz into Huang et al. as modified by Meagher et al. and Krasser et al.’s invention to provide an enhanced model calibration (Meagher et al.: [0068]) to obtain the invention as specified in claims 10 and 19. In particular, Kryszkiewicz provides .

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Baone et al. (US 20190129367 A1) discloses power system model parameter conditioning tool.
	Baone et al. (US 20150149128 A1) discloses methods for analyzing model parameters of electrical power systems using trajectory sensitivities. 
Scholtz et al. (US 20080189062 A1) discloses power-line sag calculation by way of power-system state estimation.
Oakley et al. (“Probabilistic sensitivity analysis of complex models: a Bayesian approach”) discloses Bayesian framework which unifies the various tools of probabilistic sensitivity analysis.
Carquex et al. (“State Estimation in Power Distribution Systems Based on Ensemble Kalman Filtering”) discloses Power Distribution Systems modeling Based on Ensemble Kalman Filtering.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146